           Case 1:20-cv-03868-LLS Document 5 Filed 10/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WINDSOR ALLEN,

                             Plaintiff,
                                                                 1:20-CV-3868 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
 THE CITY OF NEW YORK, et al.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated June 29, 2020, the Court granted Plaintiff leave to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of Plaintiff’s claims under federal law as frivolous, for failure to state a claim upon which relief

may be granted, and for seeking monetary relief from defendants that are immune from such

relief, and that the Court would decline to consider Plaintiff’s claims under state law under the

Court’s supplemental jurisdiction.

       Plaintiff has not filed an amended complaint. Accordingly, the Court dismisses this

action. The Court dismisses Plaintiff’s claims under federal law as frivolous, for failure to state a

claim upon which relief may be granted, and for seeking monetary relief from defendants that are

immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (ii), (iii). The Court declines to consider

Plaintiff’s claims under state law under the Court’s supplemental jurisdiction. 28 U.S.C.

§ 1367(c)(3).
            Case 1:20-cv-03868-LLS Document 5 Filed 10/02/20 Page 2 of 2



         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     October 2, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
